DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8743482. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8908290. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10942339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10261289. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9690076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9110279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8891177. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations between the current application and the patent or application display an anticipatory relationship due to the fact that all of the claimed limitations are present in both sets of claims within the scope of broadest reasonable interpretation or display an obviousness relationship in terms of adjusting ranges or structures within statutory determined obvious categories. In this case, all of the limitations are present in both claim sets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-3, 5-6, 8 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato US 2002/0048091 A and further in view of Huang et al US 2012/0194726 A1.
	Re claim 1, Sato discloses an optical imaging system for pickup comprising six lens elements (see abstract L1, L2, L3, L4, L5, L6), the six lens elements being, in order from an object side to an image side: a first lens element (see L1), a second lens element (see L2), a third lens element (see L3), a fourth lens element (see L4), a fifth lens element (see L5) and a six lens element (see L6); each of the six lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (figure1 as well as other embodiments); wherein the object-side surface of the fourth lens element is concave in a paraxial region thereof (see L4), the object-side surface of the fifth lens element is convex in a paraxial region thereof (see L5), the image-side surface of the sixth lens element is concave in a paraxial region thereof, and the image-side surface of the sixth lens element is aspheric and has at least one inflection point (see L6); and 
	Re claim 1, Sato does not explicitly disclose wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, and the following condition is satisfied:  25 < V1-V2 < 40.
	However Huang et al discloses wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, and the following condition is satisfied: 25 < V1-V2 < 40 (see 0073).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Sato to include an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, and the following condition is satisfied:  25 < V1-V2 < 40 as taught by Huang et al for the predictable result of compact imaging with increased quality (see 0005 Huang)
	Re claim 2, Sato discloses wherein the sixth lens element has negative refractive power (see L6 and condition 2).
	Re claim 3, Sato discloses wherein the fifth lens element has positive refractive power (see L5). 
	Re claim 5, Sato discloses wherein the image-side surface of the fifth lens element is convex in a paraxial region thereof (see L5).
	Re claim 6, Sato discloses wherein a curvature radius of the object-side surface of the fourth lens element is R7, a curvature radius of the image-side surface of the fourth lens element is R8, and the following condition is satisfied: 0 < (R7-R8)/(R7+R8) < 0.6 (see figure 2A value =.25).
	Re claim 8, Sato discloses wherein a curvature radius of the image-side surface of the sixth lens element is R12, a focal length of the optical imaging system for pickup is f, and the following condition is satisfied: 0.2 < R12/f < 1.2 (see figure 2a value = .98).
	Re claim 12, Sato discloses wherein at least three of the six lens elements are made of plastic, an axial distance between the object-side surface of the first lens element and an image plane is TTL, and the following condition is satisfied: 3.7mm < TTL < 6.5 mm (see table 2a).

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8385006 B2: Similar structure same inventor(s)
US 5257135 A:  Similar structure

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872